In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         ______________________________

               No. 06-09-00078-CR
         ______________________________


         JUSTIN DEE RODGERS, Appellant

                         V.

         THE STATE OF TEXAS, Appellee



   On Appeal from the 173rd Judicial District Court
              Henderson County, Texas
              Trial Court No. C-14,859




     Before Morriss, C.J., Carter and Moseley, JJ.
    Memorandum Opinion by Chief Justice Morriss
                                   MEMORANDUM OPINION

       Justin Dee Rodgers appeals from the adjudication of guilt for the offense of sexual assault

of a child, on his pleas of "true" to the State's allegations contained in its motion to proceed with

adjudication of guilt and sentence.1 Rodgers was sentenced by the trial court to twelve years'

imprisonment. Rodgers was represented by appointed counsel at trial and on appeal.

       Rodgers' attorney has filed a brief which discusses the record and reviews the proceedings.

Counsel has thus provided a professional evaluation of the record demonstrating why, in effect, there

are no arguable grounds to be advanced. This meets the requirements of Anders v. California, 386
U.S. 738 (1967); Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991); and High v. State, 573
S.W.2d 807 (Tex. Crim. App. [Panel Op.] 1978).

       Counsel mailed a copy of the brief to Rodgers July 2, 2009, informing Rodgers of his right

to file a pro se response; counsel mailed Rodgers a second letter August 13, 2009, advising him of

his right to review the record. Counsel has also filed a motion with this Court seeking to withdraw

as counsel in this appeal. Rodgers has neither filed a pro se response nor requested an extension of

time in which to file such a response.

       We have determined that this appeal is wholly frivolous. We have independently reviewed

the clerk's record and the reporter's record, and we agree that no arguable issues support an appeal.



       1
        Originally appealed to the Twelfth Court of Appeals, this case was transferred to this Court
by the Texas Supreme Court pursuant to its docket equalization efforts. See TEX . GOV 'T CODE ANN .
§ 73.001 (Vernon 2005).

                                                 2
See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005). In a frivolous appeal

situation, we are to determine whether the appeal is without merit and is frivolous, and if so, the

appeal must be dismissed or affirmed. See Anders, 386 U.S. 738. We affirm the judgment of the

trial court.2




                                               Josh R. Morriss, III
                                               Chief Justice

Date Submitted:        September 22, 2009
Date Decided:          September 23, 2009

Do Not Publish




        2
         Since we agree this case presents no reversible error, we also, in accordance with Anders,
grant counsel's request to withdraw from further representation of Rodgers in this case. No
substitute counsel will be appointed. Should Rodgers wish to seek further review of this case by the
Texas Court of Criminal Appeals, Rodgers must either retain an attorney to file a petition for
discretionary review or Rodgers must file a pro se petition for discretionary review. Any petition
for discretionary review must be filed within thirty days from the date of either this opinion or the
last timely motion for rehearing that was overruled by this Court. See TEX . R. APP . P. 68.2. Any
petition for discretionary review must be filed with this Court, after which it will be forwarded to
the Texas Court of Criminal Appeals along with the rest of the filings in this case. See TEX . R. APP .
P. 68.3. Any petition for discretionary review should comply with the requirements of Rule 68.4 of
the Texas Rules of Appellate Procedure. See TEX . R. APP . P. 68.4.

                                                  3